DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           EDITH HEPBURN,
                              Appellant,

                                    v.

                    CEDRICK D. HEPBURN, et al.,
                            Appellees.

                              No. 4D19-2192

                              [May 28, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence Michael Mirman, Judge; L.T. Case No.
562016CA001075.

   Justin R. Infurna of The Infurna Law Firm, Orlando, for appellant.

  Samuel B. Spinner and Hinda Klein of Conroy Simberg, Hollywood, for
appellee Cedrick D. Hepburn.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.